DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application is being examined under the pre-AIA  first to invent provisions. 

Continuation

            Applicant states that this application is a continuation application of the prior-filed application (US 12/443,940). A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: “each of the multiple groups including a first number of one or more of first sequences and a second number of one or more of second sequences, the first sequences and the second sequences having different lengths, and the first number being different from the second number;” as recited in claims 1 and 10.

Claim Rejections - 35 USC § 112

           The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

           Claims 1 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claims 1 and 10, the claim recites, “each of the multiple groups including a first number of one or more of first sequences and a second number of one or more of second sequences, the first sequences and the second sequences having different lengths, and the first number being different from the second number;” (claim 1).  
MPEP 2164 2164.01(a)  in the section titled “Undue Experimentation Factors”  recites “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A)    The breadth of the claims;
(B)     The nature of the invention;

(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure.”
           In reviewing Applicant disclosure, the specification recites of a plurality of groups as shown in the tables of Figures 3 – 4. Figure 3 shows of a first plurality of groups, where each group includes one or more of first sequences (virtual sequence number Z, 1 to 6 virtual sequences for each group). Figure 4 shows of a second plurality of groups, where each group includes one or more of second sequences (virtual sequence number Z, 1 to 2 virtual sequences for each group). The first sequences and the second sequences having different lengths, since the two tables corresponds to different bandwidths. As shown in the tables, the first number (a maximum number of 6) being different from the second number (a maximum number of 2)”.  
          On the level of one of ordinary skill, one skilled in the art would not know how to have each of the multiple groups include the first number of one or more of first sequences of a first length and the second number of one or more of second sequences of a second length as described in Applicants specification. One skilled in the art would not know how to combine both tables 3 and 4 into one table to include both sequences of different lengths and of a different number as recited in the claims since the grouping data is 
         On the amount of direction provided by the inventor, the specification does not provide any guidance to construct the groups as claimed, where each group of the multiple groups includes both a first number of one or more of first sequences of a length and a second number of one or more of second sequences of a another length.
Therefore, for the above reasons, the claims are not enabling for one having ordinary skill in the art.
           For purposes of art rejection, the Examiner considers the following limitation: “each of a first plurality of groups of the multiple groups including a first number of one or more of first sequences and each of a second plurality of groups of the multiple groups including
a second number of one or more of second sequences, the first sequences and the second sequences having different lengths, and the first number being different from the second number;”.

Double Patenting

            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

            Claims 1 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 and 11 – 19 of U.S. Patent No. 10,742,344. Although the claims at issue are not identical, they are not patentably distinct from each other because:

            Re claim 1,
            Claim 1 of U.S. Patent No. 10,742,344 recites of a device, comprising: a receiver, which, in operation, receives control information related to a sequence, the sequence being within one of multiple groups, into which sequences are grouped, each of the multiple groups including a first number of one or more of first sequences and a second number of one or more of second sequences, the first sequences and the second sequences having different lengths, and the first number being different from the second number; and a transmitter, which, in operation, transmits a reference signal using the sequence based on the control information.
          Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim 

            Re claim 2,
            Claim 2 of U.S. Patent No. 10,742,344 recites of wherein each of the multiple groups includes the same first number of one or more of the first sequences and the same second number of one or more of the second sequences.

            Re claim 3,
            Claim 3 of U.S. Patent No. 10,742,344 recites of wherein a length of the first sequences is greater than a length of the second sequences, and the first number of one or more of the first sequences is greater than the second number of one or more of the second sequences.

            Re claim 4,
            Claim 4 of U.S. Patent No. 10,742,344 recites of wherein the control information is related to one of the multiple groups.

            Re claim 5,
            Claim 5 of U.S. Patent No. 10,742,344 recites of wherein one of the multiple groups is assigned to the device depending on a cell.



            Claim 6 of U.S. Patent No. 10,742,344 recites of wherein the first sequences and the second sequences are Zadoff-Chu sequences.

            Re claim 7,
            Claim 7 of U.S. Patent No. 10,742,344 recites of wherein the control information identifies the sequence within one of the multiple groups.

            Re claim 8,
            Claim 8 of U.S. Patent No. 10,742,344 recites of wherein the control information identifies one of the multiple groups.

            Re claim 9,
            Claim 9 of U.S. Patent No. 10,742,344 recites of wherein the first sequences and the second sequences include cyclically shifted sequences derived from sequences according to different cyclic shift values.

            Re claim 10,
            Claim 11 of U.S. Patent No. 10,742,344 recites of a communication method, comprising: receiving control information related to a sequence, the sequence being within one of multiple groups, into which sequences are grouped, each of the multiple groups including a first number of one or more of first sequences and a second number of one or more of second sequences, the first sequences and the second sequences 
           Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

            Re claim 11,
            Claim 12 of U.S. Patent No. 10,742,344 recites of wherein each of the multiple groups includes the same first number of one or more of the first sequences and the same second number of one or more of the second sequences.

            Re claim 12,
            Claim 13 of U.S. Patent No. 10,742,344 recites of wherein a length of the first sequences is greater than a length of the second sequences, and the first number of one or more of the first sequences is greater than the second number of one or more of the second sequences.


            Claim 14 of U.S. Patent No. 10,742,344 recites of wherein the control information is related to one of the multiple groups.

            Re claim 14,
            Claim 15 of U.S. Patent No. 10,742,344 recites of wherein one of the multiple groups is assigned to a device depending on a cell.

            Re claim 15,
            Claim 16 of U.S. Patent No. 10,742,344 recites of wherein the first sequences and the second sequences are Zadoff-Chu sequences.

            Re claim 16,
            Claim 17 of U.S. Patent No. 10,742,344 recites of wherein the control information identifies the sequence within one of the multiple groups.

            Re claim 17,
            Claim 18 of U.S. Patent No. 10,742,344 recites of wherein the control information identifies one of the multiple groups.





            Claim 19 of U.S. Patent No. 10,742,344 recites of wherein the first sequences and the second sequences include cyclically shifted sequences derived from sequences according to different cyclic shift values.

            Claims 1 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 – 6, 9 – 12, 15, 19 – 20 and 23 – 26 of U.S. Patent No. 9,912,432. Although the claims at issue are not identical, they are not patentably distinct from each other because:

             Re claim 1,
            Claim 1 of U.S. Patent No. 9,912,432 recites of a device, comprising: a receiver, which, in operation, receives control information related to a sequence, the sequence being within one of multiple groups, into which sequences are grouped, each of the multiple groups including a first number of one or more of first sequences and a second number of one or more of second sequences, the first sequences and the second sequences having different lengths, and the first number being different from the second number; and a transmitter, which, in operation, transmits a reference signal using the sequence based on the control information.
            Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an 

            Re claim 2,
            Claim 9 of U.S. Patent No. 9,912,432 recites of wherein each of the multiple groups includes the same first number of one or more of the first sequences and the same second number of one or more of the second sequences.

            Re claim 3,
            Claim 1 of U.S. Patent No. 9,912,432 recites of wherein a length of the first sequences (second sequences) is greater than a length of the second sequences (first sequences), and the first number of one or more of the first sequences (second sequences) is greater than the second number of one or more of the second sequences (first sequences).

            Re claim 4,
            Claim 1 of U.S. Patent No. 9,912,432 recites of wherein the control information is related to one of the multiple groups (Lines 3 – 4).



            Claim 10 of U.S. Patent No. 9,912,432 recites of wherein one of the multiple groups is assigned to the device depending on a cell.

            Re claim 6,
            Claim 11 of U.S. Patent No. 9,912,432 recites of wherein the first sequences and the second sequences are Zadoff-Chu sequences.

            Re claim 7,
            Claim 5 of U.S. Patent No. 9,912,432 recites of wherein the control information identifies the sequence within one of the multiple groups.

            Re claim 8,
            Claim 6 of U.S. Patent No. 9,912,432 recites of wherein the control information identifies one of the multiple groups.

            Re claim 9,
            Claim 12 of U.S. Patent No. 9,912,432 recites of wherein the first sequences and the second sequences include cyclically shifted sequences derived from sequences according to different cyclic shift values.




            Claim 15 of U.S. Patent No. 9,912,432 recites of a communication method, comprising: receiving control information related to a sequence, the sequence being within one of multiple groups, into which sequences are grouped, each of the multiple groups including a first number of one or more of first sequences and a second number of one or more of second sequences, the first sequences and the second sequences having different lengths, and the first number being different from the second number; and transmitting a reference signal using the sequence based on the control information.
             Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

            Re claim 11,
            Claim 23 of U.S. Patent No. 9,912,432 recites of wherein each of the multiple groups includes the same first number of one or more of the first sequences and the same second number of one or more of the second sequences.


            Claim 15 of U.S. Patent No. 9,912,432 recites of wherein a length of the first sequences (second sequences) is greater than a length of the second sequences (first sequences), and the first number of one or more of the first sequences (second sequences) is greater than the second number of one or more of the second sequences (first sequences).

            Re claim 13,
            Claim 15 of U.S. Patent No. 9,912,432 recites of wherein the control information is related to one of the multiple groups.

            Re claim 14,
            Claim 24 of U.S. Patent No. 9,912,432 recites of wherein one of the multiple groups is assigned to a device depending on a cell.

            Re claim 15,
            Claim 25 of U.S. Patent No. 9,912,432 recites of wherein the first sequences and the second sequences are Zadoff-Chu sequences.

            Re claim 16,
            Claim 19 of U.S. Patent No. 9,912,432 recites of wherein the control information identifies the sequence within one of the multiple groups.


            Claim 20 of U.S. Patent No. 9,912,432 recites of wherein the control information identifies one of the multiple groups.

            Re claim 18,
            Claim 26 of U.S. Patent No. 9,912,432 recites of wherein the first sequences and the second sequences include cyclically shifted sequences derived from sequences according to different cyclic shift values.

            Claims 1 – 5 and 7 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 – 5, 7 – 10, 15 – 16 and 18 – 20 of U.S. Patent No. 9,391,757. Although the claims at issue are not identical, they are not patentably distinct from each other because:

            Re claim 1,
            Claim 1 of U.S. Patent No. 9,391,757 recites of a device, comprising: a receiver, which, in operation, receives control information related to a sequence, the sequence being within one of multiple groups, into which sequences are grouped, each of the multiple groups including a first number of one or more of first sequences and a second number of one or more of second sequences, the first sequences and the second sequences having different lengths, and the first number being different from the second number; and a transmitter, which, in operation, transmits a reference signal using the sequence based on the control information.


            Re claim 2,
            Claim 7 of U.S. Patent No. 9,391,757 recites of wherein each of the multiple groups includes the same first number of one or more of the first sequences and the same second number of one or more of the second sequences.

            Re claim 3,
            Claim 1 of U.S. Patent No. 9,391,757 recites of wherein a length of the first sequences (second sequences) is greater than a length of the second sequences (first sequences), and the first number of one or more of the first sequences (second sequences) is greater than the second number of one or more of the second sequences (first sequences).
	


            Claim 1 of U.S. Patent No. 9,391,757 recites of wherein the control information is related to one of the multiple groups.

            Re claim 5,
            Claim 8 of U.S. Patent No. 9,391,757 recites of wherein one of the multiple groups is assigned to the device depending on a cell.

            Re claim 7,
            Claim 4 of U.S. Patent No. 9,391,757 recites of wherein the control information identifies the sequence within one of the multiple groups.

            Re claim 8,
            Claim 5 of U.S. Patent No. 9,391,757 recites of wherein the control information identifies one of the multiple groups.

            Re claim 9,
            Claim 9 of U.S. Patent No. 9,391,757 recites of wherein the first sequences and the second sequences include cyclically shifted sequences derived from sequences according to different cyclic shift values.




            Claim 10 of U.S. Patent No. 9,391,757 recites of a communication method, comprising: receiving control information related to a sequence, the sequence being within one of multiple groups, into which sequences are grouped, each of the multiple groups including a first number of one or more of first sequences and a second number of one or more of second sequences, the first sequences and the second sequences having different lengths, and the first number being different from the second number; and transmitting a reference signal using the sequence based on the control information.
            Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

            Re claim 11,
            Claim 18 of U.S. Patent No. 9,391,757 recites of wherein each of the multiple groups includes the same first number of one or more of the first sequences and the same second number of one or more of the second sequences.


            Claim 10 of U.S. Patent No. 9,391,757 recites of wherein a length of the first sequences (second sequences) is greater than a length of the second sequences (first sequences), and the first number of one or more of the first sequences (second sequences) is greater than the second number of one or more of the second sequences (first sequences).

            Re claim 13,
            Claim 10 of U.S. Patent No. 9,391,757 recites of 13. The communication method according to claim 10, wherein the control information is related to one of the multiple groups.

            Re claim 10,
            Claim 19 of U.S. Patent No. 9,391,757 recites of wherein one of the multiple groups is assigned to a device depending on a cell.

            Re claim 16,
            Claim 15 of U.S. Patent No. 9,391,757 recites of wherein the control information identifies the sequence within one of the multiple groups.

            Re claim 17,
            Claim 16 of U.S. Patent No. 9,391,757 recites of wherein the control information identifies one of the multiple groups.

            Re claim 18,
            Claim 20 of U.S. Patent No. 9,391,757 recites of wherein the first sequences and the second sequences include cyclically shifted sequences derived from sequences according to different cyclic shift values.

            Claims 6 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 9,391,757 in view R1-061676 (“Multiplexing Method for Orthogonal Reference Signals for E-UTRA Uplink” NTTDoCoMo, Ericsson, Fujitsu, Mitsubishi Electric, NEC, Panasonic, Sharp, Toshiba Corporation, 3GPP TSG RAN WG1 LTE Ad Hoc, France, 27 – 30 June, 2006).

         Re claim 6, 
         Claim 1 of U.S. Patent No. 9,391,757 recites all the limitations of claim 1 except of wherein the first sequences and the second sequences are Zadoff-Chu sequences.
          R1-061676 discloses of wherein the first sequences and the second sequences are Zadoff-Chu sequences (Zadoff-Chu, Page 2).
           It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first sequences and the second sequences be Zadoff-Chu sequences for achievinf accurate channel estimation for its very auto-correlation property.



         Claim 10 of U.S. Patent No. 9,391,757 recites all the limitations of claim 1 except of wherein the first sequences and the second sequences are Zadoff-Chu sequences.
          R1-061676 discloses of wherein the first sequences and the second sequences are Zadoff-Chu sequences (Zadoff-Chu, Page 2).
           It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first sequences and the second sequences be Zadoff-Chu sequences for achievinf accurate channel estimation for its very auto-correlation property.

            Claims 1 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 – 5, 8 – 11, 13, 16 – 17 and 20 – 23 of U.S. Patent No. 9,077,595. Although the claims at issue are not identical, they are not patentably distinct from each other because:

            Re claim 1,
            Claim 1 of U.S. Patent No. 9,077,595 recites of a device, comprising: a receiver, which, in operation, receives control information related to a sequence, the sequence being within one of multiple groups, into which sequences are grouped, each of the multiple groups including a first number of one or more of first sequences and a second number of one or more of second sequences, the first sequences and the second sequences having different lengths, and the first number being different from the second 
           Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

            Re claim 2,
            Claim 8 of U.S. Patent No. 9,077,595 recites of wherein each of the multiple groups includes the same first number of one or more of the first sequences and the same second number of one or more of the second sequences.

            Re claim 3,
            Claim 1 of U.S. Patent No. 9,077,595 recites of wherein a length of the first sequences (second sequences) is greater than a length of the second sequences (first sequences), and the first number of one or more of the first sequences (second sequences) is greater than the second number of one or more of the second sequences (first sequences).

            Re claim 4,
            Claim 1 of U.S. Patent No. 9,077,595 recites of wherein the control information is related to one of the multiple groups.

            Re claim 5,
            Claim 9 of U.S. Patent No. 9,077,595 recites of wherein one of the multiple groups is assigned to the device depending on a cell.

            Re claim 6,
            Claim 10 of U.S. Patent No. 9,077,595 recites of wherein the first sequences and the second sequences are Zadoff-Chu sequences.

            Re claim 7,
            Claim 4 of U.S. Patent No. 9,077,595 recites of wherein the control information identifies the sequence within one of the multiple groups.

            Re claim 8,
            Claim 5 of U.S. Patent No. 9,077,595 recites of wherein the control information identifies one of the multiple groups.




            Claim 11 of U.S. Patent No. 9,077,595 recites of wherein the first sequences and the second sequences include cyclically shifted sequences derived from sequences according to different cyclic shift values.

            Re claim 10,
            Claim 13 of U.S. Patent No. 9,077,595 recites of a communication method, comprising: receiving control information related to a sequence, the sequence being within one of multiple groups, into which sequences are grouped, each of the multiple groups including a first number of one or more of first sequences and a second number of one or more of second sequences, the first sequences and the second sequences having different lengths, and the first number being different from the second number; and transmitting a reference signal using the sequence based on the control information.
            Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.


            Claim 20 of U.S. Patent No. 9,077,595 recites of wherein each of the multiple groups includes the same first number of one or more of the first sequences and the same second number of one or more of the second sequences.

            Re claim 12,
            Claim 13 of U.S. Patent No. 9,077,595 recites of wherein a length of the first sequences (second sequences) is greater than a length of the second sequences (first sequences), and the first number of one or more of the first sequences (second sequences) is greater than the second number of one or more of the second sequences (first sequences).

            Re claim 13,
            Claim 13 of U.S. Patent No. 9,077,595 recites of wherein the control information is related to one of the multiple groups.

            Re claim 14,
            Claim 21 of U.S. Patent No. 9,077,595 recites of wherein one of the multiple groups is assigned to a device depending on a cell.

            Re claim 15,
            Claim 22 of U.S. Patent No. 9,077,595 recites of wherein the first sequences and the second sequences are Zadoff-Chu sequences.

            Re claim 16,
            Claim 16 of U.S. Patent No. 9,077,595 recites of wherein the control information identifies the sequence within one of the multiple groups.

            Re claim 17,
            Claim 17 of U.S. Patent No. 9,077,595 recites of wherein the control information identifies one of the multiple groups.

            Re claim 18,
            Claim 23 of U.S. Patent No. 9,077,595 recites of wherein the first sequences and the second sequences include cyclically shifted sequences derived from sequences according to different cyclic shift values.

            Claims 1 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 4, 7 – 10, 12, 14 – 15 and 18 – 21 of U.S. Patent No. 8,937,915. Although the claims at issue are not identical, they are not patentably distinct from each other because:

            Re claim 1,
            Claim 1 of U.S. Patent No. 8,937,915 recites of a device, comprising: a receiver, which, in operation, receives control information related to a sequence, the sequence being within one of multiple groups, into which sequences are grouped, each of the 
           Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

            Re claim 2,
            Claim 7 of U.S. Patent No. 8,937,915 recites of wherein each of the multiple groups includes the same first number of one or more of the first sequences and the same second number of one or more of the second sequences.

            Re claim 3,
            Claim 1 of U.S. Patent No. 8,937,915 recites of wherein a length of the first sequences (second sequences) is greater than a length of the second sequences (first 

            Re claim 4,
            Claim 1 of U.S. Patent No. 8,937,915 recites of wherein the control information is related to one of the multiple groups.

            Re claim 5,
            Claim 8 of U.S. Patent No. 8,937,915 recites of wherein one of the multiple groups is assigned to the device depending on a cell.

            Re claim 6,
            Claim 9 of U.S. Patent No. 8,937,915 recites of wherein the first sequences and the second sequences are Zadoff-Chu sequences.

            Re claim 7,
            Claim 3 of U.S. Patent No. 8,937,915 recites of wherein the control information identifies the sequence within one of the multiple groups.

            Re claim 8,
            Claim 4 of U.S. Patent No. 8,937,915 recites of wherein the control information identifies one of the multiple groups.

            Re claim 9,
            Claim 10 of U.S. Patent No. 8,937,915 recites of wherein the first sequences and the second sequences include cyclically shifted sequences derived from sequences according to different cyclic shift values.

            Re claim 10,
            Claim 12 of U.S. Patent No. 8,937,915 recites of communication method, comprising: receiving control information related to a sequence, the sequence being within one of multiple groups, into which sequences are grouped, each of the multiple groups including a first number of one or more of first sequences and a second number of one or more of second sequences, the first sequences and the second sequences having different lengths, and the first number being different from the second number; and transmitting a reference signal using the sequence based on the control information.
           Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

            Re claim 11,
            Claim 18 of U.S. Patent No. 8,937,915 recites of wherein each of the multiple groups includes the same first number of one or more of the first sequences and the same second number of one or more of the second sequences.

            Re claim 12,
            Claim 12 of U.S. Patent No. 8,937,915 recites of wherein a length of the first sequences (second sequences) is greater than a length of the second sequences (first sequences), and the first number of one or more of the first sequences (second sequences) is greater than the second number of one or more of the second sequences (first sequences).

            Re claim 13,
            Claim 12 of U.S. Patent No. 8,937,915 recites of wherein the control information is related to one of the multiple groups.

            Re claim 14,
            Claim 19 of U.S. Patent No. 8,937,915 recites of wherein one of the multiple groups is assigned to a device depending on a cell.
	



            Claim 20 of U.S. Patent No. 8,937,915 recites of wherein the first sequences and the second sequences are Zadoff-Chu sequences.

            Re claim 16,
            Claim 14 of U.S. Patent No. 8,937,915 recites of wherein the control information identifies the sequence within one of the multiple groups.

            Re claim 17,
            Claim 15 of U.S. Patent No. 8,937,915 recites of wherein the control information identifies one of the multiple groups.

            Re claim 18,
            Claim 21 of U.S. Patent No. 8,937,915 recites of wherein the first sequences and the second sequences include cyclically shifted sequences derived from sequences according to different cyclic shift values.

            Claims 1 – 6, 9 – 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 – 8, 12 and 15 – 18 of U.S. Patent No. 8,290,502. Although the claims at issue are not identical, they are not patentably distinct from each other because:


Re claim 1,
            Claim 1 of U.S. Patent No. 8,290,502 recites of a device, comprising: a receiver, which, in operation, receives control information related to a sequence, the sequence being within one of multiple groups, into which sequences are grouped, each of the multiple groups including a first number of one or more of first sequences and a second number of one or more of second sequences, the first sequences and the second sequences having different lengths, and the first number being different from the second number; and a transmitter, which, in operation, transmits a reference signal using the sequence based on the control information.
            Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

            Re claim 2,
            Claim 3 of U.S. Patent No. 8,290,502 recites of wherein each of the multiple groups includes the same first number of one or more of the first sequences and the same second number of one or more of the second sequences.

            Re claim 3,
            Claim 5 of U.S. Patent No. 8,290,502 recites of wherein a length of the first sequences is greater than a length of the second sequences, and the first number of one or more of the first sequences is greater than the second number of one or more of the second sequences.

            Re claim 4,
            Claim 1 of U.S. Patent No. 8,290,502 recites of wherein the control information is related to one of the multiple groups.

            Re claim 5,
            Claim 6 of U.S. Patent No. 8,290,502 recites of wherein one of the multiple groups is assigned to the device depending on a cell.

            Re claim 6,
            Claim 7 of U.S. Patent No. 8,290,502 recites of wherein the first sequences and the second sequences are Zadoff-Chu sequences.

            Re claim 9,
            Claim 8 of U.S. Patent No. 8,290,502 recites of wherein the first sequences and the second sequences include cyclically shifted sequences derived from sequences according to different cyclic shift values.

            Re claim 10,
            Claim 12 of U.S. Patent No. 8,290,502 recites of a communication method, comprising: receiving control information related to a sequence, the sequence being within one of multiple groups, into which sequences are grouped, each of the multiple groups including a first number of one or more of first sequences and a second number of one or more of second sequences, the first sequences and the second sequences having different lengths, and the first number being different from the second number; and transmitting a reference signal using the sequence based on the control information.
          Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

            Re claim 11,
            Claim 13 of U.S. Patent No. 8,290,502 recites of wherein each of the multiple groups includes the same first number of one or more of the first sequences and the same second number of one or more of the second sequences.

            Re claim 12,
            Claim 15 of U.S. Patent No. 8,290,502 recites of wherein a length of the first sequences is greater than a length of the second sequences, and the first number of one or more of the first sequences is greater than the second number of one or more of the second sequences.

            Re claim 13,
            Claim 12 of U.S. Patent No. 8,290,502 recites of wherein the control information is related to one of the multiple groups.

            Re claim 14,
            Claim 16 of U.S. Patent No. 8,290,502 recites of wherein one of the multiple groups is assigned to a device depending on a cell.

            Re claim 15,
            Claim 17 of U.S. Patent No. 8,290,502 recites of wherein the first sequences and the second sequences are Zadoff-Chu sequences.

            Re claim 18,
            Claim 18 of U.S. Patent No. 8,290,502 recites of wherein the first sequences and the second sequences include cyclically shifted sequences derived from sequences according to different cyclic shift values.

            Claims 1 – 6, 9 – 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 – 8, 12, 14 and 16 – 19 of U.S. Patent No. 8,155,656. Although the claims at issue are not identical, they are not patentably distinct from each other because:

            Re claim 1,
            Claim 1 of U.S. Patent No. 8,155,656 recites of a device, comprising: a receiver, which, in operation, receives control information related to a sequence, the sequence being within one of multiple groups, into which sequences are grouped, each of the multiple groups including a first number of one or more of first sequences and a second number of one or more of second sequences, the first sequences and the second sequences having different lengths, and the first number being different from the second number; and a transmitter, which, in operation, transmits a reference signal using the sequence based on the control information.
             Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim 

            Re claim 2,
            Claim 3 of U.S. Patent No. 8,155,656 recites of wherein each of the multiple groups includes the same first number of one or more of the first sequences and the same second number of one or more of the second sequences.

            Re claim 3,
            Claim 5 of U.S. Patent No. 8,155,656 recites of wherein a length of the first sequences is greater than a length of the second sequences, and the first number of one or more of the first sequences is greater than the second number of one or more of the second sequences.

            Re claim 4,
            Claim 1 of U.S. Patent No. 8,155,656 recites of wherein the control information is related to one of the multiple groups.

            Re claim 5,
            Claim 6 of U.S. Patent No. 8,155,656 recites of wherein one of the multiple groups is assigned to the device depending on a cell.



            Claim 7 of U.S. Patent No. 8,155,656 recites of wherein the first sequences and the second sequences are Zadoff-Chu sequences.

            Re claim 9,
            Claim 8 of U.S. Patent No. 8,155,656 recites of wherein the first sequences and the second sequences include cyclically shifted sequences derived from sequences according to different cyclic shift values.

            Re claim 10,
            Claim 12 of U.S. Patent No. 8,155,656 recites of communication method, comprising: receiving control information related to a sequence, the sequence being within one of multiple groups, into which sequences are grouped, each of the multiple groups including a first number of one or more of first sequences and a second number of one or more of second sequences, the first sequences and the second sequences having different lengths, and the first number being different from the second number; and transmitting a reference signal using the sequence based on the control information.
          Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte 

            Re claim 11,
            Claim 14 of U.S. Patent No. 8,155,656 recites of wherein each of the multiple groups includes the same first number of one or more of the first sequences and the same second number of one or more of the second sequences.

            Re claim 12,
            Claim 16 of U.S. Patent No. 8,155,656 recites of wherein a length of the first sequences is greater than a length of the second sequences, and the first number of one or more of the first sequences is greater than the second number of one or more of the second sequences.

            Re claim 13,
            Claim 12 of U.S. Patent No. 8,155,656 recites of wherein the control information is related to one of the multiple groups.

            Re claim 14,
            Claim 17 of U.S. Patent No. 8,155,656 recites of wherein one of the multiple groups is assigned to a device depending on a cell.


            Claim 18 of U.S. Patent No. 8,155,656 recites of wherein the first sequences and the second sequences are Zadoff-Chu sequences.

            Re claim 18,
            Claim 19 of U.S. Patent No. 8,155,656 recites of wherein the first sequences and the second sequences include cyclically shifted sequences derived from sequences according to different cyclic shift values.

            Claims 1 – 6, 9 – 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 and 4 – 7 of U.S. Patent No. 7,995,614. Although the claims at issue are not identical, they are not patentably distinct from each other because:

            Re claim 1,
            Claim 1 of U.S. Patent No. 7,995,614 recites of a device, comprising: a receiver, which, in operation, receives control information related to a sequence, the sequence being within one of multiple groups, into which sequences are grouped, each of the multiple groups including a first number of one or more of first sequences and a second number of one or more of second sequences, the first sequences and the second sequences having different lengths, and the first number being different from the second number; and a transmitter, which, in operation, transmits a reference signal using the sequence based on the control information.


            Re claim 2,
            Claim 2 of U.S. Patent No. 7,995,614 recites of wherein each of the multiple groups includes the same first number of one or more of the first sequences and the same second number of one or more of the second sequences.

            Re claim 3,
            Claim 4 of U.S. Patent No. 7,995,614 recites of wherein a length of the first sequences is greater than a length of the second sequences, and the first number of one or more of the first sequences is greater than the second number of one or more of the second sequences.




            Claim 1 of U.S. Patent No. 7,995,614 recites of wherein the control information is related to one of the multiple groups.

            Re claim 5,
            Claim 5 of U.S. Patent No. 7,995,614 recites of wherein one of the multiple groups is assigned to the device depending on a cell.

            Re claim 6,
            Claim 6 of U.S. Patent No. 7,995,614 recites of wherein the first sequences and the second sequences are Zadoff-Chu sequences.

            Re claim 9,
            Claim 7 of U.S. Patent No. 7,995,614 recites of wherein the first sequences and the second sequences include cyclically shifted sequences derived from sequences according to different cyclic shift values.

            Re claim 10,
            Claim 1 of U.S. Patent No. 7,995,614 recites of communication method, comprising: receiving control information related to a sequence, the sequence being within one of multiple groups, into which sequences are grouped, each of the multiple groups including a first number of one or more of first sequences and a second number of one or more of second sequences, the first sequences and the second sequences 
           Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

            Re claim 11,
            Claim 2 of U.S. Patent No. 7,995,614 recites of wherein each of the multiple groups includes the same first number of one or more of the first sequences and the same second number of one or more of the second sequences.

            Re claim 12,
            Claim 4 of U.S. Patent No. 7,995,614 recites of wherein a length of the first sequences is greater than a length of the second sequences, and the first number of one or more of the first sequences is greater than the second number of one or more of the second sequences.


            Claim 1 of U.S. Patent No. 7,995,614 recites of wherein the control information is related to one of the multiple groups.

            Re claim 14,
            Claim 5 of U.S. Patent No. 7,995,614 recites of wherein one of the multiple groups is assigned to a device depending on a cell.

            Re claim 15,
            Claim 6 of U.S. Patent No. 7,995,614 recites of wherein the first sequences and the second sequences are Zadoff-Chu sequences.

            Re claim 18,
            Claim 7 of U.S. Patent No. 7,995,614 recites of wherein the first sequences and the second sequences include cyclically shifted sequences derived from sequences according to different cyclic shift values.

Claim Rejections - 35 USC § 103

          The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

           The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

            Claims 1 – 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over R1-061676 (“Multiplexing Method for Orthogonal Reference Signals for E-UTRA Uplink” NTTDoCoMo, Ericsson, Fujitsu, Mitsubishi Electric, NEC, Panasonic, Sharp, Toshiba Corporation, 3GPP TSG RAN WG1 LTE Ad Hoc, France, 27 – 30 June, 2006) in view of R1 -061678 (“Pilot Sequence Allocation Method in E-UTRA Uplink”, 3GPP TSG .

           Re claims 1 and 10, R1-061676 discloses of a device, comprising: a receiver, which, in operation, processes a sequence (CAZAC sequence, Pages 1 – 9), the sequence being within one of multiple groups (L=3 to 9 for Hybrid for two bandwidths, Table 2(a), Page 9), into which sequences are grouped (number of sequences), each of a first plurality of groups of the multiple groups (L=3 to 9 for 5MHz, Table 2(a)) including a first number of one or more of first sequences (46 sequences, Table 2(a)) and each of a second plurality of groups of the multiple groups (L=3 to 9 for 1.25 MHz, Table 2(a)) including a second number of one or more of second sequences (12 sequences, Table 2(a)), the first sequences (length of 47, Page 3 – 4) and the second sequences (length of 13, Pages 3 – 4) having different lengths, and the first number (#46) being different from the second number (#12); and a transmitter, which, in operation, transmits a reference signal using the sequence (uplink orthogonal pilot channels, Pages 1 – 2). However, R1-061676 does not specifically disclose of the receiver, which, in operation, receives control information related to the sequence, and the transmitter, which, in operation, transmits the reference signal using the sequence based on the control information.
          R1-061678 discloses of a receiver, which, in operation, receives control information related to a sequence (control information, Pages 2 - 3), and a transmitter, which, in operation, transmits a reference signal using the sequence based on the control information (Pages 1 - 3).


           Re claims 2 and 11, R1-061676 discloses of wherein each of the multiple groups includes the same first number of one or more of the first sequences (46 on all groups, Table 2(a)) and the same second number of one or more of the second sequences (12 on all groups, Table 2(a)).

           Re claims 3 and 12, R1-061676 discloses of wherein a length of the first sequences (length of 47, Page 3 – 4) is greater than a length of the second sequences (length of 13, Page 3 – 4), and the first number of one or more of the first sequences (#46, Table 2(a)) is greater than the second number of one or more of the second sequences (#12, Table 2(a)).

           Re claims 5 and 14, R1-061676 discloses of wherein one of the multiple groups is assigned to the device depending on a cell (Fig.1 and Page 2).

           Re claims 6 and 15, R1-061676 discloses of wherein the first sequences and the second sequences are Zadoff-Chu sequences (Zadoff-Chu, Page 2).


           It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the control information identify the sequence within one of the multiple groups so as to perform effective pilot sequence allocation.

           Re claims 4, 8, 13 and 17, R1 -061676 and R1-061678 disclose all the limitations of claim 1, as well as R1-061678 discloses of wherein the control information is related/identifies one of the multiple groups (Fig. 1 and Page 3).
           It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the control information identify one of the multiple groups to perform effective pilot sequence allocation.

           Re claims 9 and 18, R1-061676 teaches of wherein first sequences and second sequences include cyclically shifted sequences derived from sequences according to different cyclic shift values (Hybrid FDM and CDM, where in CDM cyclically shifted sequences are used, Pages 3 - 4).
          It would have been obvious to one having ordinary skill in the art at the time the invention was made to have first sequences and second sequences include cyclically shifted sequences derived from sequences according to different cyclic shift values so as to have a relaxed requirement for the CAZAC sequence reuse planning among cells.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 2633